USCA11 Case: 19-14395     Date Filed: 12/10/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14395
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:18-cr-00472-ECM-SMD-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LABARRY AARON,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                              (December 10, 2020)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

      Carly Wilkins has moved to withdraw from further representation of Labarry

Aaron, whom she was appointed counsel for in this direct criminal appeal, and filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). After an independent
          USCA11 Case: 19-14395      Date Filed: 12/10/2020   Page: 2 of 2



review of the entire record, we agree with counsel’s assessment of the relative merit

of the appeal. Accordingly, counsel’s motion to withdraw is GRANTED and

Aaron’s conviction and sentence are AFFIRMED.




                                         2